 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY L. FLETCHER,                               No. 1:18-cv-01350-DAD-JLT (PC)
12                         Plaintiff,
13           v.                                          ORDER DISMISSING CASE WITHOUT
                                                         PREJUDICE FOR FAILURE TO PAY FILING
14    STU SHERMAN, et al.,                               FEE
15                         Defendant.
16

17          Plaintiff Gregory L. Fletcher is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. On June 5, 2019 the court denied plaintiff’s motion to proceed in

19   forma pauperis and directed plaintiff to pay the required $400.00 filing fee for this action in full

20   within twenty-one (21) days from the service of that order. (Doc. No. 10.) To date, plaintiff has

21   not paid the filing fee, and the time in which to do so has now passed.

22          Accordingly,

23          1. This action is dismissed without prejudice to its refiling in the event plaintiff pays the

24                required filing fee; and

25          2. The Clerk of the Court is directed to close this case.

26   IT IS SO ORDERED.
27
        Dated:      August 13, 2019
28                                                      UNITED STATES DISTRICT JUDGE
                                                        1
